 

i344 mer CARLA OMERAFO-FAM Documentyy#z, EBPIER SPEEPD Docket 02/06/2020 Page 1 of 1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEAT PAGE OF THIS FORM.) NOTICE; Attorneys MUST Indicate All Re-filed Cases Below.

I. (a) PLAINTIFFS Vered Yakovee DEFENDANTS MIAMI HEAT LIMITED PARTNERSHIP and
BASKETBALL PROPERTIES, LTD., together

dain TOE UCAT LO MTTID

County of Residence of First Listed Defendant Miami-Dade
(IN US. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

Attormeys (if Known)

(b) County of Residence of First Listed Plaintiff Miami-Dade
(EXCEPT IN U5, PLAINTIFF CASES)
NOTE:

(c) Attomeys (Firm Name, Address, and Telephone Number)
Erika Deutsch Rotbart of Deutsch Rotbart & Associates, P.A.
4755 Technology Way, Suite 106 Boca Raton, FL 33431

(d) Check County Where Action Arose: Wd miami-pape = MONROE ( BROWARD [1 PALM BEACH DI MARTIN C1ST.LUCIE DI INDIAN RIVER E] OKEECHOBEE [1] HIGHLANDS

 

II. BASIS OF JURISDICTION Il. CITIZENSHIP OF PRINCIPAL PARTIES (tace an "x" in One Box for Plaintigi

(For Diversity Cases Only) and One Box for Defendant)

(Place an "X" in Que Box Only}

  
 
 

     

 

  

        
   

   
  

        
     

    

 

Oi U.S. Government #33 Federal Question PIF DEF PTF DEF
Plaintiff (U5, Government Not a Party} Citizen of This State oO! (1 Incorporated or Principal Place O4 4
of Business [n This State
O 2. U.S. Government o4 Diversity Citizen of Another State 012 © 2 Incorporated and Principal Place O5 5
Defendant (indicate Citizenship of Parties in Item ITD) of Business In Another State
/ Citizen or Subject of a O3 (C1 3 Foreign Nation O46 OF8
- Foreign Country
IV NATURE OF SUIT Place | Click here for: Nature of Suit Code Descriptions . ; / /
FRAC] Ul SRFETTURE PENAL P BANKRUPTCY ©). °.. | OTHER STATUTES
. (1110 Insurance PERSONAL INJURY PERSONAL INJURY [] 625 Drug Related Seizure [5] 422 Appeal 28 USC 158 (1 378 False Claims Act
(120 Marine (1310 Airpiane C1 365 Personal Injury - of Property 2] USC 881 (423 Withdrawal 1 376 Qui Tam (31 USC
(130 Miller Act (315 Airplane Product Product Liability ED 690 Other 28 USC 157 3729 (a))
C1 140 Negotiable Instrument Liability (0 367 Health Care/ oo. ; [2 400 State Reapportionment
(1150 Recovery of Overpayment [[] 320 Aasault, Libel & Pharmaceutical ) SPROPERTY-RIGHTS . .. (] 410 Antitrust
& Enforcement of Judgment Slander Personal Injury (1 820 Copyrights OO 430 Banks and Banking
11151 Medicare Act [1330 Federal Employers’ Product Liability (830 Patent ; 01 450 Commerce
(1 152 Recovery of Defaulted Liability [1 368 Asbestos Personal oO New Dug Appliewten’ C1 460 Deportation
Student Loans D340 Marine Injury Product / 01 470 Racketeer Influenced and
(Excl. Veterans) [) 345 Marine Product Liability es Ly Corrupt Organizations
(1 153 Recovery of Overpayment Liability PERSONAL PROPERTY [J L 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle 0 370 Other Fraud Act (1 862 Black Lung (923) 1 490 Cable/Sat TV
1 160 Stockholders’ Suits (0 355 Motor Vehicle OO 371 Truth in Lending Cl 720 Labor/Mgmt. Relations [[] 863 DIWC/DIWW (405(g)) [1 850 Securities/Commodities/
(0 190 Other Contract Product Liability CO 380 Other Persona! (2 740 Railway Labor Act (364 SSID Title XVI Exchange
(11 195 Contract Product Liability [4 360 Other Personal Property Damage [a] 751 Family and Medical 865 RST (405(g)) LC) 890 Other Statutory Actions
[7 196 Franchise Injury 0 385 Property Damage Leave Act O 891 Agricultural Acts
(1 362 Personal Injury - Product Liability 2 790 Other Labor Litigation C1 893 Environmental Matters
. Med, Malpractice C1 791 Empl, Ret. Inc. [885 Freedom of Information
CIVIL, PRISONER FF Security Act » Act
C1 210 Land Condemnation (1446 Other Civil Rights Habeas Corpus: 1 896 Arbitration
( 220 Foreclosure (1441 Voting ( 463 Alien Detainee or Defendant) O 899 Administrative Procedure
OC 230 Rent Lease & Ejectment [1] 442 Employment oO gid Motions to Vacate oO aac i Third Party 26 Act/Review or Appeal of
O1 240 Torts to Land oO 443 Housings. ons Other: Agency Decision
[0 245 Tort Product Liability [1445 Amer, w/Disabilities- [] 530 General 1 280 Constitutionality of State
OO 296 All Other Real Property Employment C1 535 Death Penalty C0 462 Naturalization Application
(1446 Amer, w/Disabilities- [J 540 Mandamus & Other (1) 465 Other Immigration
Other O 550 Civil Rights Actions
(2 448 Education OT 555 Prison Condition
560 Civil Detainee -
O01 Conditions of
Continement
YY, ORIGIN (Place an “X" in One Box Only) ° 5
1 isi 2B . i i Transferred from 6 Multidistriet cae
4 Proceeding 0 om Sate O° (see “I oO % be instated FJ 5 tother distriet Litigation LT 7 Appeal to Os Multidistriet g Remanded from
Court below) Reopened (specify) Transfer District Judge Litigation Appeliate Court
from Magistrate — Direct
Judgment File
VI. RELATED/ (See instructions): a) Re-filed Case MYES oO NO b) Related Cases OYES ONO
RE-FILED CASE(S) JUDGE: DOCKET NUMBER:

 

Cite the U.S, Civil Statute under which you are filing and Write a Brief Statement of Cause Wo not cite jurisdictional statutes unless diversity):

VIL CAUSE OF ACTION FMLA interference and retaliation
LENGTH OF TRIAL via_4
CHECK FF THIS IS A CLASS ACTION

days estimated (for both sides to try entire case)

VII. REQUESTED IN

O DEMAND $

CHECK YES only if demanded in complaint:

 

 

 

COMPLAINT: UNDER E.R.C.P. 23
JURY DEMAND: W) Yes ONo
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF
February 6, 2020
FOR OFFICE USE ONLY
RECEIPT # AMOUNT IFP MAG JUDGE

 
